Citation Nr: 1106707	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limited 
flexion from postoperative adhesive capsulitis of the left knee 
with degenerative joint disease prior to November 19, 2009.

2.  Entitlement to a rating in excess of 20 percent for limited 
extension from postoperative adhesive capsulitis of the left knee 
with degenerative joint disease from November 19, 2009.

3.  Entitlement to a rating in excess of 10 percent for left knee 
instability associated with postoperative adhesive capsulitis of 
the left knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The case was remanded by the Board to the RO for 
additional development in February 2008 and in June 2009.

A Board hearing was held in April 2009 with the Veteran in 
Washington, D.C., before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

In an August 2010 rating decision, the Appeals Management Center 
(AMC) granted a 20 percent rating for the Veteran's postoperative 
adhesive capsulitis of the left knee with degenerative joint 
disease based on limitation of extension, and recharacterized the 
previously assigned 10 percent rating for limitation of flexion, 
effective November 19, 2009.  Therefore, the Board has framed the 
issues as listed above.




FINDINGS OF FACT

1.  Prior to July 18, 2008, the Veteran's left knee disability 
was manifested by at least 110 degrees of flexion, including 
factors such as pain and repetitive motion.

2.  From July 18, 2008, the Veteran's left knee disability was 
manifested by extension limited by 15 degrees, to include 
limitations following repetitive use.

3.  The Veteran's left knee condition has not been productive of 
a moderate level of instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  Prior to July 18, 2008, the criteria for a rating in excess 
of 10 percent for limited flexion from postoperative adhesive 
capsulitis of the left knee with degenerative joint disease prior 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic 
Code 5260 (2010).

2.  From July 18, 2008, the criteria for a 20 percent rating for 
limited extension from postoperative adhesive capsulitis of the 
left knee with degenerative joint disease prior have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Code 5260 (2010).

3.  The criteria for a rating in excess of 10 percent for left 
knee instability associated with postoperative adhesive 
capsulitis of the left knee with degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic 
Code 5257 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2003 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist her in obtaining evidence, but that it was her 
responsibility to provide VA with any evidence pertaining to her 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  An additional letter dated August 2009 
also provided complete notice to the Veteran, including the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.   Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that she may submit evidence of the effect of his 
worsening disability on her daily life, nor is VA required to 
notify the Veteran of diagnostic codes that her disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided 
with such notice in August 2009.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, lay 
statements, and hearing transcripts have been associated with the 
claims file.  The Board specifically notes that the Veteran was 
afforded VA examinations with respect to her disabilities.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's left knee 
disorders.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of her claim.  The Veteran and her 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, section 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic code 
is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The Veteran appealed a 10 percent rating under Diagnostic Code 
5299-5260 for left knee adhesive capsulitis with degenerative 
joint disease effective from October 1, 1993.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen; unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  38 C.F.R. § 4.27.

The Veteran filed her claim for an increased rating in June 2003.  
From October 7, 2005 to December 1, 2005, and from May 13, 2009 
to July 1, 2009, the Veteran was granted a temporary total rating 
based on convalescence for her left knee under 38 C.F.R. § 4.30.  
As noted above, she was assigned a 20 percent rating effective 
November 19, 2009.  For the remainder of the period on appeal, 
the Veteran was assigned a 10 percent rating.

Effective June 17, 2003, the Veteran was also assigned a separate 
10 percent rating for left knee instability under Diagnostic Code 
5257.

Diagnostic Code 5257 provides ratings for recurrent subluxation 
or lateral instability of the knee.  A 10 percent rating is 
warranted for a slight knee disability.  A 20 percent rating is 
warranted for a moderate knee disability.  A 30 percent rating is 
warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the evidence 
to the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 C.F.R. 
§§ 4.2, 4.6.

Diagnostic Code 5260 provides ratings based upon the limitation 
of flexion in the leg.  A noncompensable rating is assigned when 
flexion is limited to 60 degrees.  10 percent rating is assigned 
when flexion is limited to 45 degrees.  A 20 percent rating is 
assigned when flexion is limited to 30 degrees.  A 30 percent 
rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation 
of extension in the leg.  A noncompensable rating is assigned 
when extension is limited to 5 degrees. A 10 percent rating is 
assigned when extension is limited to 10 degrees.  A 20 percent 
rating is assigned when extension is limited to 15 degrees.  A 30 
percent rating is assigned when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees.  A 50 percent rating is assigned when 
extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) 
and under Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  When the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
veteran should be rated at 10 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, 
(August, 1998).  VA's General Counsel further explained that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in 
applying Diagnostic Code 5003, the Court has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint . . . caused by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. § 4.59 
(2010).

The Board notes there are other pertinent diagnostic criteria for 
rating knee disabilities.  As discussed below, however, the 
objective evidence of record does not contain findings of any of 
the following: ankylosis of the knee (rated under Diagnostic Code 
5256); cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint (rated under 
Diagnostic Code 5258); nonunion or malunion of the tibia and 
fibula (rated under Diagnostic Code 5262); or genu recurvatum 
(rated under Diagnostic Code 5263)  Id.  Further, to the extent 
that the Veteran has undergone partial meniscectomies during the 
course of this appeal, the Board finds that the current ratings 
reflect the residual symptoms adequately.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (10 percent rating requires "symptomatic" 
removal of semilunar cartilage).  As such, ratings under these 
Diagnostic Codes are not applicable.

C.  Evidence

The Veteran was afforded a VA examination in July 2003.  She 
reported having constant pain, described as 4/10 in severity.  
She also experienced stiffness, swelling, giving way, and a lack 
of endurance.  There was no dislocation, recurrent subluxation, 
or constitutional symptoms of inflammatory arthritis.  She also 
experienced flare-ups 5 to 6 times per month, during which time 
the severity of her condition increased to 7/10.  These episodes 
lasted a couple of days.  She treated her condition with 
Naprosyn, and did not utilize any assistive devices.  She worked 
as a teacher, and prolonged standing and sitting was more 
difficult for her.  She was also limited in her ability to play 
with her own children.  Range of motion of the left knee was 0 to 
140 degrees, with the onset of pain at 120 degrees.  There was no 
additional limitation of motion due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.  The Veteran 
walked with a normal gait.  There was no ankylosis.  Varus 
testing was positive.  Valgus, Lachman's, drawer, and McMurray's 
testing were negative.  X-rays were normal.

The Veteran submitted a statement in support of her claim in 
August 2003.  She stated that her job required her to wear dress 
shoes and walk around the classroom, which caused pain in her 
knee.  She also described three recent incidents in which her 
knee gave out.

VA treatment records dated January 2004 show the Veteran reported 
falls in January 2003 and April 2003.  She had snapping and 
popping in the knee, but did not generally have swelling.  She 
treated her condition with anti-inflammatory medication and used 
liniment.  She did not have a brace.  On examination, there was 
no effusion, erythema, or bruising about the knee.  There was 
tenderness along the MCL and at the medial joint line.  Range of 
motion was full, but there was patellar crepitance on motion.  
There was no patellar subluxation or dislocation.  Lachmann's, 
McMurray's, and anterior/posterior drawer tests were negative.  
An x-ray of the knee was unremarkable.

Additional VA treatment records dated May 2004 show the Veteran 
was issued a brace for her left knee.

The Veteran underwent an additional VA examination in May 2005.  
She reported having a constant ache in her knee, rated as 3/10 in 
severity.  Shopping or other activities could exacerbate her 
condition to 5/10 or 6/10 in severity.   She also experienced 
some giving way, but this subsided when she started using a 
hinged brace.  There were no dislocations or recurrent 
subluxations.  She treated her condition with rest and ice.  She 
worked as a teacher, but had been staying at home to care for her 
own children.  She stayed away from running, tennis, and other 
activities which stressed the knee.  On examination, range of 
motion of the knee was 0 to 110 degrees, which pain at the end 
range of motion.  There was no additional limitation after 
repetitive movement.  There was no edema or effusion.  A slight 
instability to varus force was noted, and there was mild 
tenderness over the knee joint medially.  No gait abnormalities 
were noted.  X-rays showed mild spurring at the articular margin 
of the right patella.

The Veteran testified at a hearing before the RO in June 2005.  
She stated that her doctors had noted some instability with the 
inner ligament, as well as some muscle deterioration due to 
reduced use of the knee and leg.  She treated her condition with 
Naprosyn, Icy Hot, and rest.  She experienced swelling below her 
kneecap.  Her condition affected her gait and limited activities 
with her children.  She had experienced several falls, but 
wearing a brace prevented these.  She and her husband switched 
from a manual transmission car to an automatic to reduce the 
amount of stress on her knee.  She had worked as a physical 
education teacher, but her knee affected her ability to perform 
her duties.  She also noted that she left the work force when she 
had a child.

Private treatment records dated August 2005 reflect full range of 
motion for the left knee.  There was no effusion, but some 
patellofemoral crepitus was present.  There was a slight valgus 
alignment and a slightly increased Q-angle.  There was tenderness 
along the medial joint line. No mediolateral instability was 
present.  An MRI revealed a tear of the anterior horn of the 
lateral meniscus and mild osteoarthritis.

VA treatment records dated September 2005 indicate the Veteran's 
knee was tender on a meniscus strain test.  There was no 
inflammation, but some crepitance was present.  She underwent an 
arthroscopy and partial meniscectomy in October 2005.

The Veteran was afforded an additional VA examination in July 
2008.  The Veteran wore a brace and orthotic inserts for walking.  
She was able to stand for about 30 minutes and walk up to a 
quarter-mile.  She reported instability, giving way, stiffness, 
weakness, locking, and swelling in her knee.  She denied any 
deformity, effusion, constitutional symptoms of arthritis, or 
incapacitating episodes of arthritis.  She experienced weekly 
flare-ups which lasted 1 or 2 days.  On examination, the 
Veteran's gait favored her left leg.  Range of motion of the left 
knee was 0 to 110 degrees, with the onset of pain at 110 degrees.  
On repetitive motion, extension was limited by up to 15 degrees.  
Grinding and a patellar abnormality were also noted.  No lateral 
instability was present, though there was tenderness along the 
medial portion of the knee.  Strength in the thigh muscles was 
4/5 after repetitive motion, most likely resulting from knee 
pain.  There was also a palpable Baker's cyst.  X-rays revealed 
very mild tricompartmental osteoarthritis.  Effects on chores, 
shopping, exercise, recreation, traveling, bathing, dressing, and 
toileting were moderate.  The effect on participating in sports 
was severe.  There was no effect on grooming or feeding.

A March 2009 MRI revealed the medial meniscus to be intact.  
There was a vertical tear of the body of the lateral meniscus 
near the interim.  The anterior and posterior cruciate ligaments, 
as well as the medial and lateral collateral ligaments, were all 
intact.  Osteoarthrtic changes were noted primarily in the 
lateral facet of the patella and lateral femoral condyle.  There 
was an area of marrow edema in the far anterior aspect of the 
medial tibial plateau, possibly related to a contusion.

The Veteran testified at a Board hearing in April 2009.  She 
stated that her knee was very stiff in the morning for about an 
hour.  She could not stand for long periods of time without a lot 
of pain.  She estimated being able to stand for about 10 minutes 
before needing to sit down.  It was difficult for her do perform 
household chores and keep up with her 3 children.  She utilized a 
brace, but this affected her gait.  She was not currently 
working, and felt that her knee condition limited her ability to 
perform her occupational duties.  She treated her condition 
regularly with Celebrex and rarely with Percocet.  

In May 2009, the Veteran underwent a left knee arthoscopy with 
partial lateral meniscectomy.

Private records dated August 2009 show the Veteran reported 
intermittent pain, swelling, and stiffness, and rated as 2/10 or 
3/10 in severity.  Her condition was aggravated by prolonged use.  
She denied any mechanical episodes, but still heard significant 
grinding and crunching in the knee, particularly when going down 
stairs.  She denied any neurological symptoms in the left lower 
extremity.  On examination, there was no significant limp in the 
Veteran's gait pattern.  There was a small effusion in the left 
knee.  She had full extension and could flex to 120 degrees.  She 
was stable to anterior, posterior, varus and valgus stress.  
There was obvious crepitus and pain with patellar grind.  Motor 
strength was intact.

The Veteran was afforded a VA examination in November 2009.  She 
experienced pain, instability, weakness, giving way, swelling and 
tenderness.  There was no deformity, incoordination, or locking.  
She also reported a grinding noise with movement.  Flare-ups 
occurred weekly, lasting 1 to 2 days.  She stated that she was 
able to stand for up to 30 minutes or walk up to a quarter-mile.  
On examination, she walked with a limp favoring her left leg.  
There was crepitus, edema, tenderness, weakness, abnormal motion, 
guarding, and pain at rest in the left knee.  No instability, 
clicking, or meniscus abnormality was present.  Strength with 
flexion was 4/5 and strength with extension was 3/5.  Flexion of 
the knee was measured to 90 degrees, and extension was limited by 
15 degrees.  The condition resulted in mild effects on toileting.  
There were moderate effects on chores, shopping, exercise, 
recreation, and bathing.  There were severe effects on traveling.  
The disability prevented participation in sports.  There were no 
effects on feeding, dressing, grooming, or driving, though the 
examiner noted that the Veteran had to switch away from a manual 
transmission car.  The examiner stated that while there was no 
decrease in range of motion after 3 repetitions, it was her 
opinion that there would be additional limitations on functional 
ability with repeated use, as well as during flare-ups, based on 
the severity of the pathology and the Veteran's own reports.  The 
extent of decreased function could not be predicted in specific 
range of motion measurements.  The examiner concluded that the 
Veteran should be able to work as long as the job is more 
sedentary.

D.  Analysis

As noted above, from October 7, 2005 to December 1, 2005, and 
from May 13, 2009 to July 1, 2009, the Veteran was granted a 
temporary total rating based on convalescence for her left knee 
under 38 C.F.R. § 4.30.  Therefore, the Board's discussion 
regarding increased ratings does not apply to those periods.

1.  Increased Rating for Limited Flexion prior to July 18, 2008.

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent for limited flexion is not warranted prior 
to July 18, 2008.  As discussed in greater detail below, the 
Board has determined that a 20 percent rating is in order 
effective from July 18, 2008 and as such the Board has considered 
whether a higher rating is in order prior to this date.  A review 
of the Veteran's treatment records during this period shows that 
at no point was flexion limited to less than 110 degrees, to 
include limitation based on pain or repetitive use.  At several 
points, the Veteran was found to have full range of motion of the 
left knee.  Under Diagnostic Code 5260, a 20 percent rating is 
assigned when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  In light of the evidence, a 
higher 20 percent rating is not appropriate.

2.  Increased Rating for Limited Extension prior to November 19, 
2009.

Although the RO found that the Veteran was entitled to a 20 
percent rating effective from November 19, 2009, based on the 
evidence of record, the Board finds that a 20 percent rating for 
limitation of extension is warranted from July 18, 2008.  On that 
date, the Veteran underwent a VA examination in which extension 
was found to be limited by 15 degrees following repetitive 
motion.  These findings were confirmed in the November 2009 VA 
examination, which also noted extension limited by 15 degrees.  A 
comparison between these findings and the rating criteria for 
limited extension reflects that a 20 percent rating is warranted 
for extension limited by 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A rating prior to July 18, 2008 is not 
appropriate, as records from that period do not reflect any 
objective findings of limited extension.  Moreover, a higher 30 
percent rating is not warranted at any point during the period on 
appeal, as extension was not shown to be limited by at least 20 
degrees.  Although the VA examiner indicated in November 2009 
that the Veteran's condition resulted in additional functional 
limitation following repetitive use and flare-ups, the extent of 
decreased function could not be predicted in specific range of 
motion measurements.  In evaluating the severity of the Veteran's 
left knee disability, the Board has also reviewed findings 
related to its impact on the Veteran's daily activities, and 
finds that the overall disability picture reflected in the record 
corresponds to the assigned 20 percent rating.

3.  Increased Rating for Left Knee Instability

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent for instability of the left knee is not 
warranted.  As noted above, a higher rating requires "moderate" 
instability or recurrent subluxation of the knee.  Varus testing 
was positive during a VA examination in July 2003.  Although the 
Veteran reported experiencing some falls, she was prescribed a 
knee brace in May 2004, and during a VA examination in May 2005 
and RO hearing in June 2005, she indicated that any giving way 
she had experienced subsided with use of the brace.  A slight 
instability to varus force was noted during that examination.  
There is no significant history of falls during the remainder of 
the period on appeal, and objective testing did not reveal any 
instability that would correspond to the "moderate" level 
contemplated by Diagnostic Code 5257.  Indeed, during the most 
recent examination in November 2009, no instability was present 
on physical examination.  Therefore, a higher 20 percent rating 
for instability of the left knee is not warranted.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what she observes or experiences; for example, she is competent 
to report that she experiences certain symptoms such as left knee 
pain and limited motion.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board finds the Veteran to be credible in her 
reports of the symptoms she experiences.  However, as with the 
medical evidence of record, the Veteran's account of her 
symptomatology describes ratings consistent with the assigned 
ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left knee disorders 
with the established criteria found in the rating schedule for 
those disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, as 
discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for her disabilities.  There is no persuasive 
evidence in the record to indicate that these service-connected 
disabilities on appeal would cause any impairment with employment 
over and above that which is already contemplated in the assigned 
schedular ratings.  The November 2009 VA examiner concluded that 
the Veteran would be capable employment that was more sedentary.  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.




ORDER

A rating in excess of 10 percent for limited flexion from 
postoperative adhesive capsulitis of the left knee with 
degenerative joint disease prior to July 18, 2008, is denied.

A 20 percent rating for limited extension from postoperative 
adhesive capsulitis of the left knee with degenerative joint 
disease is granted from July 18, 2008, subject to the laws and 
benefits governing the award of monetary benefits.

A rating in excess of 10 percent for left knee instability 
associated with postoperative adhesive capsulitis of the left 
knee with degenerative joint disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


